TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-11-00420-CV

Richard Cheroske; David Penny; Blue Castle Property Management, LLC; 
190 Orange Avenue; and Jean Stanzick, Appellants

v.

El Patio, LLC d/b/a El Patio Motel, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-09-0977-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N

PER CURIAM

	Appellee El Patio, LLC d/b/a El Patio Motel filed a notice of appellant 190 Orange
Avenue's bankruptcy with this Court (In re: 190 Orange Avenue a/k/a 190 Orange Avenue, Inc.,
United States Bankruptcy Court, S.D. California, San Diego Division, Chapter 7, Cause No. 11-11250-LT7).  Accordingly, this appeal is stayed.  See 11 U.S.C. § 362(a) (West 2004 & Supp. 2011);
Tex. R. App. P. 8.2.  Any party may file a motion to reinstate upon the occurrence of an event which
allow the case to proceed.  See Tex. R. App. P. 8.3(a).

Before Justices Puryear, Rose and Goodwin
Bankruptcy
Filed:   September 30, 2011